Citation Nr: 0013745	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-02 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied as not well grounded the claim 
for service connection for asthma.  The veteran served on 
active duty from January 1975 to April 1975. 

The Board notes that, in the February 1999 substantive 
appeal, the veteran requested a hearing before a traveling 
member of the Board, which was scheduled for April 11, 2000.  
However, the record contains a letter from the veteran's 
representative, dated and received on April 11, 2000, 
indicating that the veteran canceled the scheduled hearing.  
As the record does not contain further indication that the 
veteran or his representative requested that the hearing be 
rescheduled, the Board deems the veteran's February 1999 
request for a travel Board hearing withdrawn.  See 38 C.F.R. 
§ 20.704 (1999).


FINDING OF FACT

There is no medical evidence that establishes a causal nexus 
between asthma and the veteran's military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
asthma is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury.  Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995) and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

With respect to the evidence of record, the veteran's service 
medical records contain notations dated in February 1975 
showing he complained of having a cold for two days, with 
coughing, sore throat and nasal congestion.  Additional 
notations also dated February 1975 indicate he was examined 
for complaints of continuing to fall out of runs.  At that 
time, he gave a history of asthma, but upon physical 
examination he was found to be negative for any evidence of 
asthma.  The notations also indicate that the veteran did not 
have any recollection of being prescribed medication for 
asthma, and did not appear to know what an asthma attack was.  
He was diagnosed as having a functional problem.  Lastly, 
notations dated April 1975 indicate he was treated for 
pneumonia; no evidence of asthma was noted at this time.

As to the post-service medical evidence, a June 1997 VA 
examination report notes the veteran had a 20 year history of 
smoking a pack to a pack and a half of cigarettes per day.  
He reported problems breathing through his nose, and non-
productive cough in the mornings following his first 
cigarette of the day.  Also, he reported pneumonia in infancy 
and during the service in 1975, but his breathing ability was 
good in general at the time of this examination.  Upon 
physical examination, his nose was extremely congested, with 
the left side being totally blocked and the right side 
moderately blocked.  His chest was negative for 
abnormalities, although upon x-ray examination he presented 
evidence of old granulomatous disease.  His diagnoses 
included smoker with old granulomatous disease seen on x-ray, 
and chronic sinus problems.

Additionally, medical records from the Chillicothe VA Medical 
Center (VAMC) dated from September 1997 to July 1999, 
describe the treatment the veteran has received over time for 
various disorders including, but not limited to, sexual 
dysfunction, arthritis, hypertension, schizophrenia, and 
smoking-related problems.  Specifically, the Board notes that 
these records contain August 1998 and April 1999 notations 
reporting the veteran's continued desire to smoke with no 
intent of quitting.  As well, additional April 1999 notations 
show he was diagnosed with asthmatic bronchitis, but do not 
contain any further discussion as to the etiology of this 
disorder.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that the 
claimed asthma is related to his active service.  
Specifically, the Board acknowledges that the veteran was 
treated for respiratory problems during his active service, 
which is some evidence of disease in service to satisfy the 
second element of a well-grounded claim.  However, the 
medical evidence submitted does not show that his current 
respiratory problems or disorders were incurred during 
service, are related to his in-service symptomatology, or are 
otherwise related to his active service.  38 U.S.C.A. § 1110 
(West 1991).  As such, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a medical nexus between the currently 
claimed asthma and his period of service.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Furthermore, the Board finds that there is no evidence of 
record to show that the veteran's respiratory problems or 
disorders have been continuous since his discharge from 
service, or that they have been diagnosed as chronic and 
related to his service.  As such, the chronicity provisions 
of 38 C.F.R. § 3.303(b) are not for application in this case.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. 
§ 3.303(b) (1999).  Therefore, in the absence of competent 
medical evidence to support the claim of service connection 
for asthma, the Board must conclude that the veteran has not 
presented a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991).

In arriving at the above conclusions, the Board took into 
consideration the various statements by the veteran tending 
to link his current claimed disorder to his period of 
service.  However, while the Board acknowledges the sincerity 
of these statements, the Board notes that the veteran, as a 
layperson, is not qualified to offer a medical opinion 
regarding the existence of a disability or as to the etiology 
of any such disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, supra, in which the Court 
held that a veteran does not meet the burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).

The Board notes that, as the veteran has failed to meet his 
initial burden of submitting evidence which would well ground 
his claim of service connection, VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claims.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  The 
Court has held that the VA Secretary cannot undertake to 
assist a veteran in developing facts pertinent to his or her 
claim until a well-grounded claim has been submitted.  Morton 
v. West, 12 Vet. App. 477 (1999) (per curiam). 

The Board acknowledges that it appears the veteran is 
currently receiving benefits from the Social Security 
Administration (SSA), as per a July 1998 VA form 119 (Report 
of Contact) and its attachment.  In this regard, the Board 
notes that, while copies of any records that the SSA may have 
are not currently contained within the claims file, a remand 
to secure these records is unnecessary as their production 
would, at most, only serve to support the veteran's 
contention that he currently suffers from a respiratory 
disorder, to possibly include asthma, but would still not 
demonstrate that there is a nexus, or causal relationship, 
between any present respiratory disorder and service.  The 
veteran's claim has been denied because he has failed to 
provide competent medical evidence that there is a link 
between any currently diagnosed respiratory or asthmatic 
disorder and his military service.  There is no indication 
that the SSA records contain information relevant to this 
issue or even that the SSA award was based on the currently 
claimed disability.  Furthermore, the veteran has not 
identified the SSA records as pertinent to his claim.  As 
such, the Board has determined that securing any SSA records 
would not add pertinent evidence, and the Board's duty to 
assist is not triggered because such a duty is "limited to 
(securing) specifically identified documents that, by their 
description would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
As the claims file does not contain any indication that the 
veteran's SSA records, if obtained by VA, would support a 
conclusion that the veteran's claimed asthma/respiratory 
disorder is related to his period of active service, VA is 
under no duty to obtain such records.  See generally McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for asthma is denied.



		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

